Case 1:20-cr-00143-TSE Document 308-1 Filed 05/04/21 Page 1 of 13 PageID# 5438




                         EXHIBIT 1
Case
  Case
     1:20-cr-00143-TSE
       1:20-cr-00064-TSEDocument
                          Document
                                 308-1
                                   84 Filed
                                       Filed08/12/20
                                             05/04/21 Page
                                                       Page12ofof12
                                                                  13PageID#
                                                                     PageID#558
                                                                             5439
Case
  Case
     1:20-cr-00143-TSE
       1:20-cr-00064-TSEDocument
                          Document
                                 308-1
                                   84 Filed
                                       Filed08/12/20
                                             05/04/21 Page
                                                       Page23ofof12
                                                                  13PageID#
                                                                     PageID#559
                                                                             5440
Case
  Case
     1:20-cr-00143-TSE
       1:20-cr-00064-TSEDocument
                          Document
                                 308-1
                                   84 Filed
                                       Filed08/12/20
                                             05/04/21 Page
                                                       Page34ofof12
                                                                  13PageID#
                                                                     PageID#560
                                                                             5441
Case
  Case
     1:20-cr-00143-TSE
       1:20-cr-00064-TSEDocument
                          Document
                                 308-1
                                   84 Filed
                                       Filed08/12/20
                                             05/04/21 Page
                                                       Page45ofof12
                                                                  13PageID#
                                                                     PageID#561
                                                                             5442
Case
  Case
     1:20-cr-00143-TSE
       1:20-cr-00064-TSEDocument
                          Document
                                 308-1
                                   84 Filed
                                       Filed08/12/20
                                             05/04/21 Page
                                                       Page56ofof12
                                                                  13PageID#
                                                                     PageID#562
                                                                             5443
Case
  Case
     1:20-cr-00143-TSE
       1:20-cr-00064-TSEDocument
                          Document
                                 308-1
                                   84 Filed
                                       Filed08/12/20
                                             05/04/21 Page
                                                       Page67ofof12
                                                                  13PageID#
                                                                     PageID#563
                                                                             5444
Case
  Case
     1:20-cr-00143-TSE
       1:20-cr-00064-TSEDocument
                          Document
                                 308-1
                                   84 Filed
                                       Filed08/12/20
                                             05/04/21 Page
                                                       Page78ofof12
                                                                  13PageID#
                                                                     PageID#564
                                                                             5445
Case
  Case
     1:20-cr-00143-TSE
       1:20-cr-00064-TSEDocument
                          Document
                                 308-1
                                   84 Filed
                                       Filed08/12/20
                                             05/04/21 Page
                                                       Page89ofof12
                                                                  13PageID#
                                                                     PageID#565
                                                                             5446
Case
  Case
     1:20-cr-00143-TSE
        1:20-cr-00064-TSEDocument
                           Document
                                  308-1
                                    84 Filed
                                        Filed 08/12/20
                                              05/04/21 Page
                                                       Page 910ofof1213PageID#
                                                                        PageID#566
                                                                                5447
Case
  Case
     1:20-cr-00143-TSE
       1:20-cr-00064-TSEDocument
                          Document
                                 308-1
                                   84 Filed
                                       Filed08/12/20
                                             05/04/21 Page
                                                       Page10
                                                            11ofof12
                                                                   13PageID#
                                                                      PageID#567
                                                                              5448
Case
  Case
     1:20-cr-00143-TSE
       1:20-cr-00064-TSEDocument
                          Document
                                 308-1
                                   84 Filed
                                       Filed08/12/20
                                             05/04/21 Page
                                                       Page11
                                                            12ofof12
                                                                   13PageID#
                                                                      PageID#568
                                                                              5449
Case
  Case
     1:20-cr-00143-TSE
       1:20-cr-00064-TSEDocument
                          Document
                                 308-1
                                   84 Filed
                                       Filed08/12/20
                                             05/04/21 Page
                                                       Page12
                                                            13ofof12
                                                                   13PageID#
                                                                      PageID#569
                                                                              5450
